Citation Nr: 1123863	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-23 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition, claimed as secondary to the Veteran's service-connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1962 to August 1966.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The Veteran and his wife appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back condition.  The Veteran contends that this condition is either related to injuries that he suffered during his active service, or - alternatively - that this condition is secondary to his service-connected bilateral pes planus.  For the reasons that follow, the Board finds that a remand is necessary before adjudicating this claim.  

Pursuant to VA regulation, disabilities may be service connected on a secondary basis to an already service-connected disability.  38 C.F.R. § 3.310 (2010) (providing that "a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected").  

The Veteran has undergone two VA examinations specific to his claim now on appeal; the examiner in each examination concluded that the Veteran suffers from degenerative joint disease in his lumbar spine, but that this disability is less likely than not caused by his service-connected pes planus.  

In his February 2011 hearing, the Veteran stated that a VA provider had indicated that there was a nexus between his low back condition and his pes planus.  Indeed, in a November 2009 progress note, a VA doctor did state that he agreed that the Veteran's pes planus "could have been the initial reason . . . why his other joints got the way they are today."  

This opinion suffers from two defects.  First, it is not clear which joints the VA doctor is referring to; though the Board could infer that he is speaking of the Veteran's back condition, the Board will not be so presumptuous.  Second, since it uses the word "could," it is too speculative to serve as a nexus opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a medical opinion expressed in terms of "may," also implies "may or may not" and therefore is too speculative to establish a plausible claim (citing Obert v. Brown, 5 Vet. App. 30, 33 (1993))); McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (speculative medical opinion as to causation cannot establish a medical nexus to service).

That being said, despite the fact that the VA doctor's opinion cannot serve as the requisite nexus opinion, it nonetheless suggests that there may be a connection between the Veteran's pes planus and his low back condition.  See McLendon, 20 Vet. App. at 83 (unlike the nexus requirement, to warrant a VA examination, the evidence only needs to indicate that there "may" be a nexus, which is "a low threshold").  

Here, though the Veteran has undergone two VA examinations, each has focused on whether the Veteran's back condition could be directly related to his service-connected pes planus.  VA regulation provides - and the November 2009 VA doctor's opinion implies - that service connection on a secondary basis may also be allowed for those nonservice-connected conditions that are aggravated by a service-connected condition.  38 C.F.R. § 3.310(b).  The Veteran's claim should thus be remanded in order that an opinion may be offered as to whether the Veteran's back condition was aggravated by his service-connected pes planus.  

Accordingly, the case is REMANDED for the following action:

1.  A medical opinion should be obtained as to whether the Veteran's current degenerative joint disease of the lumbar spine (or any other low back condition from which he may suffer) is related to his active service, is related to his service-connected pes planus, or was aggravated by his service-connected pes planus. 

If possible, the claims file should be returned to the examiner who conducted the March 2010 VA spine examination.  If the examiner from the March 2010 examination is not available, then an opinion may be provided by another physician.  If either physician determines that it is not possible to offer an opinion without scheduling the Veteran for an examination, then such an examination should be promptly scheduled.  Also, the physician is specifically instructed both to review the Veteran's claims file prior to formulating the requested opinion and to note in the report that he/she performed such a review.  

Regardless of who offers the opinion, the examiner should describe all findings in detail and provide a complete rationale for all opinions offered. If the examiner is unable to render a determination as to the etiology, he/she should so state and indicate the reasons.  In offering the opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorders as well as the VA doctor's November 2009 statement.  

The examiner is then asked to provide an opinion in response to the following questions:

(a) Is the Veteran's claimed back disorder at least as likely as not related to his military service?

(b) Is the Veteran's claimed back disorder secondary to his service-connected pes planus, i.e., is it either proximately due to or the result of his pes planus, or has there been an increase (aggravation) in this disability that is proximately due to or the result of his pes planus?  If aggravation of this condition is found to have occurred due to the Veteran's pes planus, the examiner should identify the baseline level of severity of the Veteran's back disability, pointing to medical evidence before the onset of aggravation or the earliest medical evidence created at any time between the onset of aggravation and the current level of severity.

2.  The RO/AMC should read all medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all the questions posed are not answered.

3.  The RO/AMC should then readjudicate each of the Veteran's claims. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


